Citation Nr: 1539202	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-35 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total 100 percent disability rating for malignant carcinoid tumor of the bronchus and lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active duty service from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for malignant carcinoid tumor of the bronchus and lung and assigned a 100 percent disability rating, which was subject to change based on subsequent examination.

In August 2015 the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDING OF FACT

Competent and persuasive medical evidence reflects that the Veteran's malignant carcinoid tumor of the bronchus and lung is incurable and will require lifetime treatment, and his secondary diffuse idiopathic pulmonary neuroendocrine hyperplasia is medically inoperable.  


CONCLUSION OF LAW

The criteria for a total and permanent disability rating for malignant carcinoid tumor of the bronchus and lung with secondary diffuse idiopathic pulmonary neuroendocrine hyperplasia are met.  38 U.S.C.A. §§ 501, 1155 (West 2014); 38 C.F.R. §§ 3.340(b); 4.97, Diagnostic Code 6819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for the Veteran's malignant carcinoid tumor of the bronchus and lung and assigned a 100 percent disability rating based on active malignancy.  His disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819, which provides that six months after discontinuance of treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Further, any subsequent change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.97 (2015).  The Veteran contends that his malignant carcinoid tumor is permanent and that a permanent and total rating is warranted.  

In September 2014 correspondence, the Veteran's oncologist, who is the Division Chief of Hematology and Oncology at a VA Healthcare System, explained that the Veteran's "carcinoid cancer will continue to affect his lungs for an indefinite duration.  Specifically, his lung disease secondary to his carcinoid is termed diffuse idiopathic pulmonary neuroendocrine hyperplasia (DIPNECH).  Because of his incurable cancer, he will be on treatment for the rest of his life."  The oncologist further explained that the "goal of treatment it to control [the Veteran's] disease.  We will not be able to cure disease; his cancer and resulting lung disease is [sic] medically inoperable."

The Board finds this competent medical opinion evidence to be probative and persuasive in support of the Veteran's claim.  VA regulation provides that permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Here, the VA oncologist has explained that the Veteran's malignant carcinoid tumor of the bronchus and lung is incurable and will require lifetime treatment, and his secondary DIPNECH is medically inoperable.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a total and permanent disability rating is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a permanent and total 100 percent disability rating for malignant carcinoid tumor of the bronchus and lung with secondary diffuse idiopathic pulmonary neuroendocrine hyperplasia is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


